--------------------------------------------------------------------------------

Exhibit 10.2



JOINDER AND AMENDMENT NO. 4 TO CREDIT AND GUARANTY AGREEMENT


JOINDER AND AMENDMENT NO. 4, dated as of October 8, 2019 (this “Amendment”), by
and among TERRAFORM POWER OPERATING, LLC a Delaware limited liability company
(the “Borrower”), TERRAFORM POWER, LLC, a Delaware limited liability company
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, and HSBC BANK
USA, NATIONAL ASSOCIATION, as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, the “Collateral
Agent”), HSBC BANK CANADA, BANK OF MONTREAL, THE BANK OF NOVA SCOTIA, NATIXIS
SECURITIES AMERICAS LLC, RBC CAPITAL MARKETS1 and SUMITOMO MITSUI BANKING
CORPORATION, as joint lead arrangers and joint bookrunners (the “Arrangers”),
each Lender and Issuing Bank under the Credit Agreement (as defined below)
immediately prior to the occurrence of the Amendment No. 4 Effective Date (as
defined below) (each such Lender, an “Existing Lender”) and CITIBANK, N.A., MUFG
Union Bank, N.A., and Banco Santander S.A., New York Branch (each a “New Lender”
and together, the “New Lenders”), to the Credit and Guaranty Agreement, dated as
of October 17, 2017, by and among the Borrower, Holdings, the Guarantors party
thereto, the Administrative Agent and the Arrangers (as amended by the First
Amendment to Credit and Guaranty Agreement, dated as of November 6, 2017, the
Joinder Agreement, dated as of February 6, 2018, the Joinder and Second
Amendment to Credit and Guaranty Agreement, dated as of April 27, 2018, and
Amendment No. 3 to Credit and Guaranty Agreement, dated as of October 5, 2018
and as further amended, amended and restated, supplemented or otherwise modified
from time to time through the date hereof, the “Credit Agreement” and, as
amended by this Amendment, the “Amended Credit Agreement”).  Terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement unless otherwise defined herein.


W I T N E S S E T H:


WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein and pursuant to Section 10.5 of the Credit Agreement;


WHEREAS, subject to the terms and conditions of the Credit Agreement, at the
request of the Borrower, each New Lender desires to become a Lender under the
Credit Agreement; and


WHEREAS, HSBC BANK USA, NATIONAL ASSOCIATION (acting through such of its
affiliates or branches as it deems appropriate) has been appointed as the
Amendment No. 4 Arranger and is acting as lead arranger and bookrunner for this
Amendment (in such capacity, the “Amendment No. 4 Arranger”).


NOW, THEREFORE, the parties hereto hereby agree as follows:


ARTICLE I

Amendments and New Lenders


Section 1.1.        Approval of Credit Documents.   Each New Lender (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent and Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to Administrative
Agent and Collateral Agent, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
is a Lender under the Credit Agreement and will perform in accordance with its
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

--------------------------------------------------------------------------------

Section 1.2.         Commitment. Each New Lender hereby severally agrees to
commit to provide its Revolving Commitment under the Credit Agreement and each
Existing Lender hereby acknowledges its respective Revolving Commitment under
the Credit Agreement, in each case, as set forth on Schedule A annexed hereto,
on the terms and subject to the conditions set forth below, on October 8, 2019. 
Notwithstanding the foregoing, the effectiveness of the Revolving Commitments
set forth in Schedule A shall be conditioned upon the occurrence of the
Amendment No. 4 Effective Date.


Section 1.3.        New Lenders.   Each New Lender acknowledges and agrees that
upon its execution of this Amendment that such New Lender shall become a
“Lender” and an “Issuing Bank” under, and for all purposes of, the Credit
Agreement and the other Credit Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender and an Issuing Bank thereunder.


Section 1.5.         Pro Rata Reallocation.  On the Amendment No. 4 Effective
Date, (a) each of the Existing Lenders shall assign to each of the New Lenders,
and (b) each of the New Lenders shall purchase from each of the Existing
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on the Amendment No. 4 Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by Existing Lenders
and New Lenders ratably in accordance with their Revolving Commitments after
giving effect to the Revolving Commitments of the New Lenders.


Section 1.6.         Amendments.


Subject to satisfaction (or waiver) of the conditions set forth in Article III
hereof, on the Amendment No. 4 Effective Date, (i) this Amendment shall be a
Credit Document (each under and as defined in the Credit Agreement) and (ii) the
Credit Agreement shall be amended as follows:


(a)         The second “WHEREAS” clause in the Recitals shall be deleted in its
entirety and replaced as follows:


WHEREAS, Lenders have agreed to extend a revolving credit facility to Borrower,
in an aggregate principal amount not to exceed $800,000,000, the proceeds of
which will be used in accordance with Section 2.6;


(b)         The following defined terms are hereby added to Section 1.01 of the
Credit Agreement in alphabetical order:


“Amendment No. 4” means Joinder and Amendment No. 4 to this Agreement, dated as
of October 8, 2019.


“Amendment No. 4 Arranger” means HSBC Bank USA, National Association, as joint
lead arranger and joint bookrunner in connection with Amendment No. 4.


“Amendment No. 4 Effective Date” means October 8, 2019, the date of
effectiveness of Amendment No. 4.
- 2 -

--------------------------------------------------------------------------------

“LIBOR Discontinuance Event” means any of the following:


(a)         an interest rate is not ascertainable pursuant to the provisions of
the applicable clause of the definition of “Adjusted Eurocurrency Rate” and the
inability to ascertain such rate is unlikely to be temporary;




(b)        the regulatory supervisor for the administrator of the LIBO Screen
Rate, the central bank for the currency of the LIBO Screen Rate, an insolvency
official with jurisdiction over the administrator for the LIBO Screen Rate, a
resolution authority with jurisdiction over the administrator for the LIBO
Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Screen Rate, has made a public
statement, or published information, stating that the administrator of the LIBO
Screen Rate has ceased or will cease to provide the LIBO Screen Rate permanently
or indefinitely on a specific date, provided that, at that time, there is no
successor administrator that will continue to provide the LIBO Screen Rate; or


(c)         the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent or the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be made available, or used for
determining the interest rate of loans; provided that, at that time, there is no
successor administrator that will continue to provide the LIBO Screen Rate (the
date of determination or such specific date in the foregoing clauses (a)-(c),
the “Scheduled Unavailability Date”)


“LIBOR Discontinuance Event Time” means, with respect to any LIBOR
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which the LIBO Screen Rate or the rate determined
pursuant to clause (a)(ii) of the definition of “Adjusted Eurocurrency Rate”
ceases to be provided by the administrator of the LIBO Screen Rate or is not
permitted to be used (or (x) if such statement or information is of a
prospective cessation or prohibition, the ninetieth (90th) day prior to the date
of such cessation or prohibition, or (y) if such prospective cessation or
prohibition is fewer than ninety (90) days later, the date of such statement or
announcement).


“LIBOR Replacement Date” means, in respect of any Eurocurrency Rate Loan, upon
the occurrence of a LIBOR Discontinuance Event, the next interest reset date
after the relevant amendment in connection therewith becomes effective (unless
an alternative date is specified) and all subsequent interest reset dates for
which the rate determined pursuant to the definition of “Adjusted Eurocurrency
Rate” would have had to be determined.


“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant adjustments (which may be a positive or
negative value or zero), for the rate determined pursuant to clause (a) of the
definition of “Adjusted Eurocurrency Rate”.


“Successor Benchmark Rate” has the meaning assigned to such term in Section
2.18(a)(i).


(c)         The definition of “Credit Document” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the word “and” that is immediately
before “all” with a comma and inserting the following:  “Amendment No. 4, and”.


(d)         The definition of “Letter of Credit Sublimit” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced as follows:


“Letter of Credit Sublimit” means the lesser of (i) $300,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.


(e)         The definition of “Letter of Credit Sublimit Pro Rata Share” in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:


“Letter of Credit Sublimit Pro Rata Share” means $75,000,000 for each of BNS,
HSBC Canada, Natixis and Wells Fargo.
- 3 -

--------------------------------------------------------------------------------

(f)          The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced as follows:


“Maturity Date” means October 5, 2024.


(g)         The definition of “Revolving Commitment” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced as follows:


“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit
hereunder and “Revolving Commitments” means such commitments of all Lenders in
the aggregate and, for the avoidance of doubt, includes any New Revolving Loan
Commitments.  The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A or in the applicable Assignment Agreement or Joinder
Agreement, as applicable, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Revolving Commitments
as of the Amendment No. 4 Effective Date is $800,000,000.


(h)         Section 1 of the Credit Agreement is hereby amended to include a new
Section 1.7 as follows:


Section 1.7 Delaware Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (i) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.


(i)          Section 2.18 of the Credit Agreement is hereby amended by adding
the following as a new clause (f):


“(f)        Inability to Determine Applicable Interest Rate;  Successor
Benchmark Rate.


(i)          If at any time (A) the Administrative Agent determines in good
faith (which determination shall be conclusive absent manifest error) or (B) the
Borrower or Requisite Lenders notify the Administrative Agent in writing (with,
in the case of the Requisite Lenders, a copy to the Borrower) that the Borrower
or Requisite Lenders (as applicable) have determined that a LIBOR Discontinuance
Event has occurred, then, at or promptly after the LIBOR Discontinuance Event
Time, the Administrative Agent and Borrower shall endeavor to establish an
alternate benchmark rate to replace the rate determined pursuant to the
applicable clause of the definition of “Adjusted Eurocurrency Rate”, together
with any adjustment to be applied to such alternate benchmark rate to account
for the effects of transition from the rate determined pursuant to the
applicable clause of the definition of “Adjusted Eurocurrency Rate” to such
alternate benchmark rate (which may be a positive or negative value or zero),
giving due consideration to the then prevailing market convention for
determining a rate of interest (including the making of other appropriate
adjustments to such alternate benchmark rate and this Agreement to account for
the effects of transition from the rate determined pursuant to the applicable
clause of the definition of “Adjusted Eurocurrency Rate” to such replacement
benchmark, including any changes necessary to reflect the available interest
periods and timing for determining such alternate benchmark rate) for comparable
loans of this type in the United States at such time and any recommendations (if
any) therefor by a Relevant Governmental Sponsor, provided that any such
alternate benchmark rate and adjustments shall be required to be commercially
practicable for the Administrative Agent to administer (as determined by the
Administrative Agent in its sole discretion) (any such rate, the “Successor
Benchmark Rate”).
- 4 -

--------------------------------------------------------------------------------

(ii)        After such determination that a LIBOR Discontinuance Event has
occurred, promptly following the LIBOR Discontinuance Event Time, the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such Successor Benchmark Rate and such other related
changes to this Agreement as may be necessary or appropriate, as the
Administrative Agent may determine in good faith (which determination shall be
conclusive absent manifest error), to implement and give effect to the Successor
Benchmark Rate under this Agreement on the LIBOR Replacement Date and,
notwithstanding anything to the contrary in Section 10.5, such amendment shall
become effective for all Lenders without any further action or consent of any
other party to this Agreement on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Requisite
Lenders have delivered to the Administrative Agent written notice that such
Requisite Lenders do not accept such amendment; provided, that if a Successor
Benchmark Rate has not been established pursuant to the foregoing, at the option
of the Borrower, the Borrower and the Requisite Lenders may select a different
Successor Benchmark Rate that is commercially practicable for the Administrative
Agent to administer (as determined by the Administrative Agent in its sole
discretion) and, upon not less than five (5) Business Days’ prior written notice
to the Administrative Agent, the Administrative Agent, such Requisite Lenders
and the Borrower shall enter into an amendment to this Agreement to reflect such
Successor Benchmark Rate and such other related changes to this Agreement as may
be applicable and, notwithstanding anything to the contrary in Section 10.5,
such amendment shall become effective without any further action or consent of
any other party to this Agreement; provided, further, that if no Successor
Benchmark Rate has been determined pursuant to the foregoing and a Scheduled
Unavailability Date (as defined in the definition of LIBOR Discontinuance Event)
has occurred, the Administrative Agent will promptly so notify the Borrower and
each Lender and thereafter, until such Successor Benchmark Rate has been
determined pursuant to this paragraph, the provisions of Section 2.18(a) shall
apply until a Successor Benchmark Rate has been chosen pursuant to this
paragraph. Notwithstanding anything else herein, any definition of Successor
Benchmark Rate shall provide that in no event shall such Successor Benchmark
Rate be less than zero for purposes of this Agreement.


(iii)        This Section 2.18(f) shall supersede any provisions of Section 10.5
to the contrary solely to the extent provided in this Section 2.18(f).”


(j)         Section 2.24 of the Credit Agreement is hereby amended by deleting
the first sentence therein and replacing it with “Borrower may by written notice
to Administrative Agent elect to request, on and after the Amendment No. 4
Effective Date and prior to the Revolving Commitment Termination Date, an
increase to the existing Revolving Commitments (any such increase, the “New
Revolving Loan Commitments”) by an amount not in excess of $150,000,000 in the
aggregate.”


(k)         Section 9 of the credit agreement is hereby amended to add a new
Section 9.11 as follows:


Section 9.11        Certain ERISA Matters


(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, that at least one of the following is and will be true:


(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the US Code) of one or more Employee Benefit Plans in connection with
the Loans, the Letters of Credit, the Commitments or this Agreement;


(ii)         the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


- 5 -

--------------------------------------------------------------------------------

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14); (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement; (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14; and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Arranger, in its sole discretion, and such Lender.


(b)         In addition, unless either (1) sub-paragraph (a)(i) above is true
with respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with sub-paragraph (a)(iv) above, such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent or any Arrangers under this Agreement, any Credit Document
or any documents related hereto or thereto).

As used in this Section 9.11, the following term has the following meaning:


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


(l)          Sections 10.5(a) and (b) of the Credit Agreement are hereby amended
by deleting the phrase “(but subject to Sections 2.25 and 2.26)” and replacing
it with “(but subject to Sections 2.18(f), 2.25 and 2.26)”.


(m)        Section 10 of the Credit Agreement is hereby amended to add a new
Section 10.26 as follows:


Section 10.26 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
- 6 -

--------------------------------------------------------------------------------

As used in this Section 10.26, the following terms have the following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


(n)         Appendix A of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:


Lender
Revolving Commitments
HSBC Bank Canada
$66,666,666.74
Barclays Bank PLC
$66,666,666.66
Bank of America, N.A.
$66,666,666.66
Bank of Montreal
$66,666,666.66
The Bank of Nova Scotia
$66,666,666.66
Natixis
$66,666,666.66
Royal Bank of Canada
$66,666,666.66
Sumitomo Mitsui Banking Corporation
$66,666,666.66
Wells Fargo Bank, National Association
$66,666,666.66
CITIBANK, N.A.
$66,666,666.66
MUFG Union Bank, N.A.
$66,666,666.66
Banco Santander S.A., New York Branch
$66,666,666.66
Total:
$800,000,000.00

- 7 -

--------------------------------------------------------------------------------

ARTICLE II


Representations and Warranties


In order to induce each Lender to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Credit Party party hereto
represents and warrants to the Administrative Agent, Collateral Agent and the
Lenders that:


Section 2.1          Organization; Requisite Power and Authority;
Qualification.  Each Credit Party and each of the Restricted Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and (b) has all requisite power and authority
(i) to own and operate its properties, (ii) to carry on its business as now
conducted and as proposed to be conducted and (iii) to enter into this Amendment
and to carry out the transactions contemplated hereby, and (c) is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing has
not had, and could not be reasonably expected to have, a Material Adverse
Effect.


Section 2.2           Due Authorization.  The execution, delivery and
performance of this Amendment has been duly authorized by all necessary action
on the part of each Credit Party that is a party hereto.


Section 2.3          No Conflict.  The execution, delivery and performance by
each Credit Party party hereto of this Amendment and the consummation of the
transactions contemplated by this Amendment do not (a) violate (i) any provision
of any law or any governmental rule or regulation applicable to any Credit Party
or any Subsidiary of Holdings except where such violations could not reasonably
be expected to have a Material Adverse Effect, (ii) any of the Organizational
Documents of Holdings or any of its Subsidiaries, or (iii) any order, judgment
or decree of any court or other agency of government binding on Holdings or any
of its Subsidiaries except, in this clause (a)(iii), where such violation could
not reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Holdings or any of its Subsidiaries; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Amendment No.
4 Effective Date and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.


Section 2.4         Governmental Consents.  The execution, delivery and
performance by each Credit Party party hereto of this Amendment and the
consummation of the transactions contemplated by this Amendment do not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except (a) such as have been obtained or
made and are in full force and effect and (b) for filings and recordings with
respect to the Collateral.


Section 2.5          Binding Obligation.  This Amendment has been duly executed
and delivered by each Credit Party that is a party hereto and is the legally
valid and binding obligation of each such Credit Party party hereto, enforceable
against each such Credit Party in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.


ARTICLE III          

Conditions to Effectiveness


This Amendment shall become effective on the date (the “Amendment No. 4
Effective Date”) on which the following conditions precedent are satisfied (or
waived by the Administrative Agent):


(a)         The Administrative Agent (or its counsel) shall have received from
(i)  each Revolving Lender and Issuing Bank, (ii) each New Lender (iii) the
Administrative Agent and Collateral Agent and (iv) each Credit Party, (x) a
counterpart of this Amendment signed on behalf of such party or (y) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.


(b)         The Administrative Agent shall have received (i) such customary
resolutions or other action of each Credit Party as the Administrative Agent may
reasonably require evidencing the authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and (ii) with respect to Borrower and Holdings, such documents
and certifications (including, without limitation, incumbency certificates,
Organizational Documents and, if applicable, good standing certificates) as the
Administrative Agent may reasonably require to evidence that each of the
Borrower and Holdings is duly organized or formed, and that each of the Borrower
and Holdings is validly existing and in good standing and (iii) to the extent
applicable in the relevant jurisdiction, bring down good standing certificates
of each Credit Party dated as of a recent date.
- 8 -

--------------------------------------------------------------------------------

(c)       Holdings, the Borrower and each of the Guarantor Subsidiaries shall
have provided the documentation and other information reasonably requested in
writing at least ten (10) days prior to the Amendment No. 4 Effective Date by
the New Lenders as they reasonably determine is required by regulatory
authorities in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) Business Days prior to the
Amendment No. 4 Effective Date (or such shorter period as the Administrative
Agent shall otherwise agree).


(d)         All costs, fees, expenses (including without limitation legal fees
and expenses, title premiums, survey charges and recording taxes and fees), in
each case solely to the extent required to be paid pursuant to Section 10.2 of
the Amended Credit Agreement, and other compensation separately agreed in
writing to be payable to the Amendment No. 4 Arranger and the Administrative
Agent shall have been paid to the extent due (and, in the case of expenses,
invoiced in reasonable detail at least two Business Days prior to the Amendment
No. 4 Effective Date).


(e)         The Borrower shall have paid to the Administrative Agent, for the
account of  each Existing Lender, a fee an amount equal to 0.175% of such
Existing Lender’s Revolving Commitment on the Amendment No. 4 Effective Date.


(f)          After giving effect to this Amendment, (A) the Total Utilization of
Revolving Commitments shall not exceed the Revolving Commitments then in
effect, (B) the representations and warranties of the Borrower and each other
Credit Party contained in Section 4 of the Credit Agreement, Article II
hereunder and each other Credit Document are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Amendment No. 4 Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date and (C) no Default shall have
occurred and be continuing, or would result immediately after giving effect to
the provisions of this Amendment on the Amendment No. 4 Effective Date that
would constitute an Event of Default or a Default.  A Responsible Officer of the
Borrower shall have delivered a certificate certifying as to the matters set
forth in the preceding clauses (A), (B) and (C).


(g)        The Administrative Agent shall have received an opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, special New York and Delaware counsel to the
Credit Parties, in form and substance reasonably satisfactory to the
Administrative Agent and the Amendment No. 4 Arranger.


ARTICLE IV

Miscellaneous


Section 4.1.          Continuing Effect; No Other Amendments or Waivers.  Except
as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of the Credit Agreement or any other
Credit Document, all of which are hereby ratified and affirmed in all respects,
are valid and enforceable and shall continue in full force and effect.  Except
as expressly set forth herein, the provisions of the Credit Agreement and the
other Credit Documents are and shall remain in full force and effect in
accordance with their terms.  The parties hereto acknowledge and agree that the
amendment of the Credit Agreement pursuant to this Amendment and all other
Credit Documents amended and/or executed and delivered in connection herewith
shall not constitute a novation of the Credit Agreement and the other Credit
Documents as in effect prior to the Amendment No. 4 Effective Date.  This
Amendment shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.  All references to the Credit
Agreement in any document, instrument, agreement, or writing shall from after
the Amendment No. 4 Effective Date be deemed to refer to the Credit Agreement as
amended hereby, and, as used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Amendment No. 4 Effective Date, the Amended Credit
Agreement.
- 9 -

--------------------------------------------------------------------------------

Section 4.2.          Counterparts.  This Amendment may be executed in any
number of separate counterparts by the parties hereto (including by telecopy or
via electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.


Section 4.3.          Headings.  Section and subsection headings in this
Amendment are included herein for convenience only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.


Section 4.4.          GOVERNING LAW.  THIS AMENDMENT AND ALL MATTERS ARISING OUT
OF OR RELATING IN ANY WAY WHATSOEVER TO THIS AMENDMENT (WHETHER IN CONTRACT,
TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 4.5.          Jurisdiction; Waiver of Jury Trial.  The provisions of
Sections 10.15 and 10.16 of the Credit Agreement pertaining to consent to
jurisdiction, service of process and waiver of jury trial are hereby
incorporated by reference therein, mutatis mutandis.


Section 4.6.          Reaffirmation.  Each Credit Party expressly acknowledges
that it has reviewed the terms of this Amendment, consents to the amendments to
the Credit Agreement effected pursuant to this Amendment and reaffirms, as of
the date hereof and on the Amendment No. 4 Effective Date, that its guarantee
(if applicable) of the Obligations under the Credit Agreement and its grant of
Liens on the Collateral to secure the Obligations pursuant to each Collateral
Document to which it is a party, in each case, continues in full force and
effect and extends to the obligations of the Credit Parties under the Credit
Documents (including the Amended Credit Agreement) subject to any limitations
set out in the Amended Credit Agreement and any other Credit Document applicable
to that Credit Party.  Neither the execution, delivery, performance or
effectiveness of this Amendment nor the modification of the Credit Agreement
effected pursuant hereto: (i) impairs the validity, effectiveness or priority of
the Liens granted pursuant to any Credit Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations,
whether heretofore or hereafter incurred; or (ii) requires that any new filings
be made or other action be taken to perfect or to maintain the perfection of
such Liens.


[Signature Pages Follow]
- 10 -

--------------------------------------------------------------------------------

TERRAFORM POWER, LLC
TERRAFORM POWER OPERATING, LLC
SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ2 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ6 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ10, LLC
SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG MASTER HOLDCO, LLC
SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG-VIII MASTER HOLDCO, LLC
SUNEDISON YIELDCO ENFINITY MASTER HOLDCO, LLC
SUNEDISON YIELDCO NELLIS MASTER HOLDCO, LLC
SUNEDISON YIELDCO REGULUS MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC
TERRAFORM CD ACQ MASTER HOLDCO, LLC
TERRAFORM FIRST WIND ACQ MASTER HOLDCO, LLC
TERRAFORM LPT ACQ MASTER HOLDCO, LLC
TERRAFORM POWER IVS I MASTER HOLDCO, LLC
TERRAFORM REC ACQ MASTER HOLDCO, LLC
TERRAFORM SOLAR MASTER HOLDCO, LLC
TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC
TERRAFORM THOR ACQ MASTER HOLDCO, LLC


By:
/s/ Michael Tebbutt
 
Name:
Michael Tebbutt
 
Title:
Authorized Representative
 



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent and Collateral Agent
     
By:
/s/ Keisha McLaughlin
 
Name:
Keisha McLaughlin
 
Title:
AVP



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
HSBC BANK CANADA, as a Revolving Lender and an Issuing Bank
     
By:
/s/ Ted Bertoia
 
Name:
Ted Bertoia
 
Title:
Vice President, Global Banking




 
By:
/s/ My Le
 
Name:
My Le
 
Title:
Director, Global Banking



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as a Revolving Lender
     
By:
/s/ Maggie Halleland
 
Name:
Maggie Halleland
 
Title:
Vice President



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
BARCLAYS BANK, PLC, as a Revolving Lender
     
By:
/s/ Sydney G. Dennis
 
Name:
Sydney G. Dennis
 
Title:
Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
BANK OF MONTREAL, as a Revolving Lender
     
By:
/s/ Grace Potter
 
Name:
Grace Potter
 
Title:
Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
THE BANK OF NOVA SCOTIA, as a Revolving Lender and an Issuing Bank
     
By:
/s/ Kirt Millwood
 
Name:
Kirt Millwood
 
Title:
Managing Director




 
By:
/s/ Mathieu Leroux
 
Name:
Mathieu Leroux
 
Title:
Associate Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
NATIXIS, NEW YORK BRANCH., as a Revolving Lender and an Issuing Bank
     
By:
/s/ Ahmet Urgulu
 
Name:
Ahmet Urgulu
 
Title:
Executive Director




 
By:
/s/ Ronald Lee
 
Name:
Ronald Lee
 
Title:
Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA, as a Revolving Lender and an Issuing Bank
     
By:
/s/ Frank Lambrinos
 
Name:
Frank Lambrinos
 
Title:
Authorized Signatory



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender
     
By:
/s/ Juan Kreutz
 
Name:
Juan Kreutz
 
Title:
Managing Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, N.A., as a Revolving Lender and an Issuing Bank
     
By:
/s/ Bobby Ausman
 
Name:
Bobby Ausman
 
Title:
Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as a New Lender
       
By:
/s/ Greg Kantrowitz
 
Name:
Greg Kantrowitz
 
Title:
Vice President



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
MUFG UNION BANK, N.A., as a New Lender
       
By:
/s/ Chi-Cheng Chen
 
Name:
Chi-Cheng Chen
 
Title:
Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
BANCO SANTANDER S.A., NEW YORK BRANCH,   as a New Lender
       
By:
/s/ Rita Walz-Cuccioli
 
Name:
Rita Walz-Cuccioli
 
Title:
Executive Director




 
By:
/s/ Terence Corcoran
 
Name:
Terence Corcoran
 
Title:
Executive Director



[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

Schedule A


New Lender Commitments
Amount
CITIBANK, N.A.
$66,666,666.66
MUFG Union Bank, N.A.
$66,666,666.66
Banco Santander S.A., New York Branch
$66,666,666.66
Total:
$199,999,999.98




--------------------------------------------------------------------------------